EXECUTIVE EMPLOYMENT AGREEMENT Employment Agreement, dated as of _April 20_, 2009 (this “Agreement”), by and between Mark J. Larsen (the “Executive”), and U.S. ENERGY CORP., a Wyoming corporation (the “Company” or “USE”). R E C I T A L S: The Company deems it desirable and prudent to enter into an employment agreement with the Executive in order to assure itself of the ongoing services of the Executive in the future, which services are deemed to be integral to the success of the Company.The Executive desires to be employed by the Company, upon the terms and provisions, and subject to the conditions, set forth in this Agreement; The Company and the Executive previously entered into an “Executive Severance and Non-Compete Agreement”, a copy of which is attached hereto as Schedule B, providing for the payment of certain amounts to the Executive (i) upon a termination of his employment within a 3 year period following a change in control of the Company, except in the case of a termination by the Company for cause, or by the Executive without good reason (each as defined therein), and (ii) as consideration for the promise of the Executive not to compete with the Company. The Company has previously adopted an Executive Officer Retirement Plan, a copy of which is attached hereto as Schedule C, which provides for the payment of certain retirement benefits to the Executive upon his continued employment with the Company until he reaches the age 60 and serves for a minimum of 15 years as President or COO. It is intended by the parties that this Executive Employment Agreement shall supplement, and shall not supersede, such Executive Severance and Non-Compete Agreement and Executive Officer Retirement Plan, and the terms of this Executive Employment Agreement shall be interpreted accordingly.Notwithstanding anything contained herein, in the event that any provision of this Employment Agreement directly conflicts with the terms of the Executive Severance and Non-Compete Agreement, the terms of the Executive Severance and Non-Compete Agreement shall apply. NOW, THEREFORE, in consideration of the mutual covenants and agreements of the parties contained herein, and other good and valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Employment; Term The Company shall employ the Executive, and the Executive shall accept employment by the Company, upon the terms and provisions, and subject to the conditions, of this Agreement. The term of the Executive’s employment hereunder shall commence on and as of the date hereof (the “Employment Date”) and terminate on the third (3rd) anniversary of the Employment Date.However, this Agreement shall automatically renew on the same terms and conditions for succeeding three (3) year 1 periods if the Executive is still employed as COO, President, unless (i) either the Executive or the Company provides written notice to the other at least ninety (90) days prior to the expiration of this Agreement of the intention not to renew this Agreement, or (ii) the Agreement has been amended by mutual agreement of the parties (the “Employment Term”). 2.Position and Duties The Company shall employ the Executive as itsChief Operating Officer and President. The Executive shall be subject to the ultimate authority of the Board of Directors of the Company. The Executive shall have the duties set forth in the Position Description, attached hereto and incorporated herein by reference as Schedule D, and such additional responsibilities or duties with respect to the Company and its subsidiaries, and their respective operations, as may be determined and assigned to the Executive by the Board of Directors of the Company. The Executive owes absolute loyalty to the Company on all business opportunities he may become aware of.During the Employment Term, the Executive shall not, without the advance written consent of the Board, provide services to or be employed by any other person, firm, or business, regardless of its form of organization, it being the intent of the parties that the Executive shall devote all of his working time, attention and energy to the business and affairs of the Company. The Executive agrees to vote all shares of the Company’s stock he owns in the affirmative of all proposals put forth by the Board of Directors to the shareholders of the Company during the Term of this Agreement. 3.Base Salary During the Employment Term, the Compensation Committee shall review theExecutive’s base salary on an annual basis and make any recommended changes to the full board of directors.The initial Base Salary and any subsequent changes shall be reflected on a Schedule attached to and incorporated herein by reference.The Base Salary shall be payable in accordance with the normal payroll practices of the Company; provided, however, that such payments shall be subject to withholding for applicable taxes and any other amounts generally withheld from compensation paid to salaried senior executives of the Company. In addition to the Base Salary, the Executive will continue to be eligible to participate in the following established Programs and Plans in accordance with their terms as they have been or may be amended from time to time,: 1. The June 1, 1989 U.S. Energy Corp. Employee Stock Ownership Plan (“ESOP”) 2. The November 15, 2001 U.S. Energy Corp. Incentive Stock Option Plan (“ISOP”). 2 3. The December 7, 2001 U.S. Energy Corp. Stock Compensation Plan, (“Stock Compensation Plan”). 4. Annual Christmas Bonuses as granted by the Executive Committee of the Company.Any Christmas Bonus paid to the Executive will be calculated on the same basis as all Company employees. 5. Any additional compensation plans adopted by the Board of Directors and or the Company’s shareholders for the benefit of all the Company’s employees. 4.Performance Compensation Plan Following the end of each fiscal year of the Company during the Employment Term, the Executive may be eligible to receive a fiscal year end bonus in an amount not exceeding 100% of the Executive’s Base Salary (the “Performance Bonus”).Criteria for determining the bonus amount will be linked to the achievement of the annual operating plan and budget, as outlined in the Performance Compensation Plan and as approved by the Board of Directors. See Exhibit A.Upon each anniversary of this contract, the Compensation Committee will make recommendations to the full board and the Executive as to a new matrix for bonus compensation no later than April 15th of each year.) The Performance Bonus, if earned, shall be paid by the Company to the Executive within thirty (30) days following the filing of the audited financial statements of the Company for the prior fiscal year in its annual Form 10K. 4.Business Expenses The Company shall reimburse the Executive for all necessary and reasonable expenses incurred or paid by the Executive during the Employment Term in connection with the performance of the Executive’s duties and obligations to the Company, subject to providing the proper documentation of such expenses.The Company will reimburse the Executive for the use of his personal vehicle at the established Company rates but will not provide Executive with a Company owned vehicle. 5.Benefits - Indemnification During the Employment Term, the Executive will be eligible to (subject to applicable eligibility requirements) participate in such insurance and life, health, medical and disability benefits as are made available to the senior executives of the Company pursuant to such plans as are from time to time maintained by the Company. The Company shall provide health insurance coverage to the Executive and his spouse, or shall reimburse the Executive for such health insurance coverage from and after the Executive’s attainment of age 60, until the Executive becomes eligible for 3 Medicare benefits. This obligation will continue despite any termination of the Executive’s employment with the Company, unless such termination is for cause as defined in paragraph 12(b), and shall in all cases be limited to the amount paid by the Company for its executives as determined from time to time.In the event that the Executive becomes eligible for health insurance from another source, the obligation of the Company hereunder shall cease. The Company shall indemnify and hold Executive harmless to the maximum extent permitted by law and by the bylaws of the Company, and shall purchase indemnity insurance, including directors’ and officers’ liability insurance, if available, to protect the Executive from and against any and all claims, damages, judgments, settlements, reasonable attorneys fees, and other expenses reasonably incurred by the Executive in connection with any proceeding arising out of or in connection with the Executive’s employment by the Company. 6.Vacation During each full year of the Employment Term, the Executive shall be entitled to the number of days of vacation as outlined in the U.S. Energy Employee Handbook. The Executive shall take vacation at such time or times as the Executive desires based upon the then current business needs and activities of the Company.The Executive is however required to take five consecutive days of vacation during each twelve month period of the Employment Contract to satisfy the controls established pursuant to Sarbanes Oxley. 7.Covenant Not to Solicit The Executive shall not, during the Employment Term and the three (3) year period following the end of the Employment Term (the “Restriction Period”), directly or indirectly solicit, entice, persuade, induce or cause any employee, officer, manager, director, consultant, agent or independent contractor of the Company to terminate his, her or its employment, consultancy or other engagement by the Company to become employed by or engaged by any individual, entity, corporation, partnership, association, or other organization (collectively, “Person”) other than the Company, or approach any such employee, officer, manager, director, consultant, agent or independent contractor for any of the foregoing purposes, or authorize or assist in the taking of any of such actions by any Person. The Executive shall not, during the Restriction Period, directly or indirectly, solicit, entice, persuade, induce or cause (i) any Person who is a customer of the Company at any time during the Restriction Period; or (ii) any lessee, vendor or supplier to, or any other Person who had or has a business relationship with, the Company at any time during the Restriction Period(the Persons referred to in items (i) and (ii) above, collectively, the “Prohibited Persons”) to enter into a business relationship with any other Person for the same or similar services, activities or goods that any such Prohibited Person purchased from, was engaged in or provided to, the Company or to reduce or terminate such Prohibited Person’s business relationship with the Company; and the 4 Executive shall not, directly or indirectly, approach any such Prohibited Person for any such purpose, or authorize or assist in the taking of any of such actions by any Person. For purposes of this Section 7, the terms “employee”, “consultant”, “agent”, and “independent contractor” shall include any Persons with such status at any time during the one (1) month preceding any solicitation in question. 8.Non-Compete Except as otherwise provided in this Agreement, during the Employment Term and during the Restriction Period, the Executive shall notdirectly or indirectly, alone or in association with any other Person, manage, operate, join, control, be employed by, or participate in the partnership, management, operation or control of, or be connected in any manner with, including but not limited to as a director, officer, partner, member, lender, vendor, consultant, employee, advisor, agent, independent contractor or a controllingshareholder of an entity that engages in the exploration or development activities for oil and gas, molybdenum or renewable resource development (the “Business”).
